DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 says “the locking opening” but should instead say “the locking --pin-- opening”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for pivoting the fan assembly…”, “means for engaging the means for pivoting the fan assembly”, and “means for… locking the fan assembly in the open position” in claim 10; and “means disposed on the plate for engaging and limiting the movement of the pivot arm” in claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 6289555) in view of Howe (Published U.S. Patent Application No. 20180135651) and Chwala (Published U.S. Patent Application No. 20160252263).  Additional support for at least claim 5 is taken from NPL provided by Monroe (URL: https://monroeengineering.com/info-how-spring-plungers-work.php, https://monroeengineering.com/assets/guides/monroe-all-about-ball-and-spring-plungers.pdf). 
Regarding claim 1, Nguyen (Fig. 1-8) teaches a rooftop exhaust system for exhausting air from a building (Col. 1 ll. 66-Col. 2 ll. 4, “centrifugal roof ventilator apparatus 10 is illustrated in FIG. 1, in position on the roof 12 of a structure such as a kitchen or the like, and broadly includes a curb 14 secured to the roof over a ventilation duct or opening, a cap 16 received on the curb, and a centrifugal roof ventilator 18 secured to the cap”), comprising: 
a fan assembly (centrifugal roof ventilator apparatus 10) pivotally connected to a curb or support structure and moveable back and forth from a closed position to a tilted open position (see Fig. 1-2); 
the fan assembly including a base (cap 16), a housing (centrifugal roof ventilator 18), a motor disposed in the housing, and a fan driven by the motor and configured to induce air to move from the building through the fan assembly; 
a pivot arm fixed to the housing and extending therefrom (depending leg 34) and configured to pivot about an axis (see Fig. 1-3); 
a locking pin opening disposed on the pivot arm (see hole in flange 44); 
a cam surface disposed on the pivot arm adjacent the locking pin opening (surface of flange 44 is flat and could be utilized as a cam surface); 
a plate configured to be secured to the curb or support structure (curb plates 26); 
a locking pin (locking pin 42) mounted on the plate and aligned with the cam surface and the locking opening (see in Fig. 5 that locking pin 42 is positioned through the hole in end flange 62 to lock with the hole in flange 44); and 
the locking pin, cam surface and locking pin opening configured such that as the fan assembly is pivoted from the closed position toward the open position, the locking pin is [engaged] into the locking opening which stations and locks the fan assembly in the tilted open position (see Fig. 5, Col. 4 ll. 15-20, “a flange 44 is formed at the lower end of the leg by bending the side wall outward about an axis that is angled relative to the longitudinal axis of the first arm, and the flange includes a hole sized for receipt of the locking pin 42 to permit the cap to be locked in the open position, as shown in FIG. 5”).
Nguyen is silent regarding the fan assembly including a motor disposed in the housing, the fan driven by the motor.  While the presence of a motor is inherently required for the fan to operate, it is not clear that the motor must be disposed in the fan housing. 
However, Howe (Fig. 1-8) teaches a fan assembly (fan assembly 10), the fan assembly including a base (base 18), a housing (main housing 12), a motor disposed in the housing (electric motor 30), and a fan (fan rotor 44) driven by the motor and configured to induce air to move from the building through the fan assembly (Para. 18, “drive/rotor assembly 14 includes a drive housing 26, a support structure 28 mounted inside the drive housing 26, and a drive mechanism mounted to one of the support plates 28. The illustrated drive mechanism includes an electric motor 30 that drives a drive pulley 32 to provide power to a driven pulley 34 via a drive belt 36. The driven pulley 34 drives a fan shaft 38 that is supported by bearings 40 secured to the other support plate 28. The fan shaft 38 projects through a shaft opening 42 in the end of the motor housing 26”). 
It would have been obvious to one with ordinary skill in the art at the time of invention to ensure the fan assembly shown by Nguyen includes a motor to drive the fan, as taught by Howe, to provide a means/mechanism by which the fan is driven, as such a means is required for Nguyen to operate as described.
Nguyen is silent regarding the locking pin being a spring biased locking pin, and the spring biased locking pin, cam surface and locking pin opening configured such that as the fan assembly is pivoted from the closed position toward the open position, the spring biased locking pin engages the cam surface and rides along the cam surface and thereafter is biased into the locking opening which stations and locks the fan assembly in the tilted open position. 
However, Chwala (Fig. 14-25) teaches a rooftop exhaust system for exhausting air from a building (Title, “Hinge assembly for supporting a fan on a roof”), comprising: 
a fan assembly (fan 110) pivotally connected to a curb or support structure (square vent wall 234) and moveable back and forth from a closed position to a tilted open position (see Fig. 23-24); 
the fan assembly including a base (square fan base 232), a housing (fan 110 is shown to have a housing), a motor disposed in the housing (not explicitly shown, but must inherently be included based on the disclosure that the fan is moved in order to assist with ventilation), and a fan driven by the motor and configured to induce air to move from the building through the fan assembly (Para. 3, “Ventilation is very important in a building. To that end, at least one fan may be installed in order to assist air circulation”); 
a pivot arm fixed to the housing (angled fan support bar 278) and extending therefrom and configured to pivot about an axis (see Fig. 23-24); 
a locking pin opening (threaded locking plate apertures 206); 
a cam surface (Para. 108, “Hinged locking plate 202 serves as a cam locking plate”) disposed adjacent the locking pin opening (see Fig. 19, the cam surface of the hinged locking plate 202 would be adjacent the threaded locking plate apertures 206); 
a plate configured to be secured to the curb or support structure (hinged mounting support bar 280); 
a spring biased locking pin (spring loaded threaded locking pin 214) aligned with the cam surface and the locking opening (see Fig. 18-19); and 
the spring biased locking pin, cam surface and locking pin opening configured such that as the fan assembly is pivoted from the closed position toward the open position, the spring biased locking pin engages the cam surface and rides along the cam surface and thereafter is biased into the locking opening which stations and locks the fan assembly in the tilted open position (Para. 114, “Referring specifically to FIG. 18, spring loaded locking pin 218 is withdrawing from locking position 252. Once the spring loaded locking pin 218 is withdrawn, the angled fan support bar 278 can be moved into another position and secured again by spring loaded locking pin 218”, wherein the described function would be accomplished by the spring loaded threaded locking pin 214 riding along the surface of the hinged locking plate 202 between threaded locking plate apertures 206, before being biased by the disclosed spring into the partially open position 254 by engaging in the appropriate threaded locking plate aperture 206).
It would have been obvious to one skilled in the art at the time of the invention to include the spring biased locking pin by combining prior art elements according to known methods to yield predictable results or by use of a known technique to improve similar devices in the same way as taught by Chwala into the teachings of Nguyen because it does no more than yield predictable results of providing a means of ensuring the locking pin is connected to the device, and is therefore never misplaced or made unavailable for use by the end user, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Nguyen in view of Howe and Chwala teaches the rooftop exhaust system of claim 1 wherein the pivot arm includes a flange that projects outwardly from the pivot arm (Nguyen:  see Fig. 3, depending leg 34 is an L-shaped pivot arm including flange 44) and wherein the locking opening is formed in the flange and wherein the flange is configured to form the cam surface (Nguyen:  see Fig. 3 and 5, the locking opening is formed in flange 44 and the cam surface would be the surface of the flange 44 adjacent to the opening).

Regarding claim 3, Nguyen in view of Howe and Chwala teaches the rooftop exhaust system of claim 2 wherein when the fan assembly assumes the open position (Nguyen:  see Fig. 2 and 5), a terminal end portion of the flange includes the cam surface and the locking opening is disposed in the flange below the cam surface (Nguyen:  see Fig. 3 and 5, the locking opening is formed in flange 44 and the cam surface would be the surface of the flange 44 adjacent to the opening; the cam surface section of the flange 44 would be vertically above the opening in the flange 44 in Fig. 5, which displays the position of the elements in the locked open position).

Regarding claim 4, Nguyen in view of Howe and Chwala teaches the rooftop exhaust system of claim 1 wherein the plate includes a locking tab that projects outwardly from the plate and is configured to engage the pivot arm and limit the pivotable movement of the pivot arm (Nguyen:  top wall 60).

Regarding claim 5, Nguyen in view of Howe and Chwala teaches the rooftop exhaust system of claim 1. 
Nguyen in view of Howe and Chwala are silent regarding the details of the spring biased locking pin. 
However, Chwala discloses that the spring biased locking pin is a spring loaded threaded locking pin, which is a type of hand-retractable spring and ball plunger.  It is understood (see NPL, Monroe) that such an item comprises a spring biased locking pin (ball/nose/plunger) supported within a holder (threaded casing) and includes a spring fixed at one end to the locking pin (internal compression spring applies pressure to the plunger) and confined about the other end by the holder (the spring is confined within the threaded casing of the device).
Therefore, the elements as claimed are inherently included in the prior art of Chwala, even if they are not explicitly disclosed there. 

Regarding claim 6, Nguyen in view of Howe and Chwala teaches the rooftop exhaust system of claim 1 wherein the pivot arm comprises an L-shaped pivot arm including a flange (Nguyen:  see Fig. 3, depending leg 34 is an L-shaped pivot arm including flange 44) and wherein the cam surface and locking opening are formed in the flange (Nguyen:  see Fig. 3 and 5, the locking opening is formed in flange 44 and the cam surface would be the surface of the flange 44 adjacent to the opening).

Regarding claim 7, Nguyen in view of Howe and Chwala teaches the rooftop exhaust system of claim 1 wherein the pivot arm is connected to the base of the fan assembly and projects therefrom (Nguyen:  see Fig. 3, curb cap support plates 22 are connected to the cap 16 and to the depending legs 34, and the depending legs 34 project therefrom) and pivotally connected to the plate (Nguyen:  Col. 4 ll. 11-13, “pivot pin 38 used to support the plate 22 on one of the curb plates 26 for relative pivotal movement”).

Regarding claim 8, Nguyen in view of Howe and Chwala teaches the rooftop exhaust system of claim 7 wherein the pivot arm assumes a generally L-shape (Nguyen:  see Fig. 3, depending leg 34 is an L-shaped pivot arm including flange 44).

Regarding claim 9, Nguyen in view of Howe and Chwala teaches the rooftop exhaust system of claim 1 wherein the pivot arm is pivotally mounted to the plate (Nguyen:  Col. 4 ll. 11-13, “pivot pin 38 used to support the plate 22 on one of the curb plates 26 for relative pivotal movement”, wherein it can be seen in Fig. 3 that depending leg 34 is formed with the support plate 22).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 6289555) in view of Howe (Published U.S. Patent Application No. 20180135651).
Regarding claim 10, Nguyen (Fig. 1-8) teaches a rooftop exhaust system for exhausting air from a building (Col. 1 ll. 66-Col. 2 ll. 4, “centrifugal roof ventilator apparatus 10 is illustrated in FIG. 1, in position on the roof 12 of a structure such as a kitchen or the like, and broadly includes a curb 14 secured to the roof over a ventilation duct or opening, a cap 16 received on the curb, and a centrifugal roof ventilator 18 secured to the cap”), comprising: 
a fan assembly (centrifugal roof ventilator apparatus 10) pivotally connected to a curb or support structure and moveable from a closed position to a tilted open position (see Fig. 1-2); 
the fan assembly including a housing (centrifugal roof ventilator 18), a motor disposed in the housing, and a fan driven by the motor and configured to induce air from the building through the fan assembly; 
means for pivoting the fan assembly from the closed position to the open position (adjustable hinge assembly 20); and 
means for engaging the means for pivoting the fan assembly and for locking the fan assembly in the open position (see Fig. 5, Col. 4 ll. 15-20, “a flange 44 is formed at the lower end of the leg by bending the side wall outward about an axis that is angled relative to the longitudinal axis of the first arm, and the flange includes a hole sized for receipt of the locking pin 42 to permit the cap to be locked in the open position, as shown in FIG. 5”).
Nguyen is silent regarding the fan assembly including a motor disposed in the housing, the fan driven by the motor.  While the presence of a motor is inherently required for the fan to operate, it is not clear that the motor must be disposed in the fan housing. 
However, Howe (Fig. 1-8) teaches a fan assembly (fan assembly 10), the fan assembly including a base (base 18), a housing (main housing 12), a motor disposed in the housing (electric motor 30), and a fan (fan rotor 44) driven by the motor and configured to induce air to move from the building through the fan assembly (Para. 18, “drive/rotor assembly 14 includes a drive housing 26, a support structure 28 mounted inside the drive housing 26, and a drive mechanism mounted to one of the support plates 28. The illustrated drive mechanism includes an electric motor 30 that drives a drive pulley 32 to provide power to a driven pulley 34 via a drive belt 36. The driven pulley 34 drives a fan shaft 38 that is supported by bearings 40 secured to the other support plate 28. The fan shaft 38 projects through a shaft opening 42 in the end of the motor housing 26”). 
It would have been obvious to one with ordinary skill in the art at the time of invention to ensure the fan assembly shown by Nguyen includes a motor to drive the fan, as taught by Howe, to provide a means/mechanism by which the fan is driven, as such a means is required for Nguyen to operate as described.

Regarding claim 11, Nguyen in view of Howe teaches the rooftop exhaust system of claim 10 wherein the means for pivoting the fan assembly from a closed position to an open position comprises a pivot arm pivotally mounted about a transverse axis (Nguyen:  depending leg 34 mounted about pivot pin 38, see Fig. 1-3).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 6289555) in view of Howe (Published U.S. Patent Application No. 20180135651) as applied to claim 11 above, and further in view of Chwala (Published U.S. Patent Application No. 20160252263).
Regarding claim 12, Nguyen in view of Howe teaches the rooftop exhaust system of claim 11 wherein said means for engaging the means for pivoting the fan assembly and for locking the fan assembly in the open position comprises a locking pin (Nguyen:  locking pin 42) secured to a plate (Nguyen:  curb plate 26 includes end flange 62) fixed with respect to the fan assembly (Nguyen:  see Fig. 1-3), a flange projecting from the pivot arm (Nguyen:  flange 44), a cam surface formed on the flange and aligned with the locking pin and configured to be engaged by the locking pin (Nguyen:  see Fig. 5, shows the locked open position of the fan); and a locking pin opening formed in the flange adjacent the cam surface (Nguyen:  see opening in flange 44). 
Nguyen is silent regarding the locking pin being a spring biased locking pin, and a cam surface aligned with the locking pin and configured to be engaged by the locking pin as the fan assembly moves from the closed position toward the open position. 
However, Chwala (Fig. 14-25) teaches a rooftop exhaust system for exhausting air from a building (Title, “Hinge assembly for supporting a fan on a roof”), comprising: 
a fan assembly (fan 110) pivotally connected to a curb or support structure (square vent wall 234) and moveable from a closed position to a tilted open position (see Fig. 23-24); 
the fan assembly including a housing (fan 110 is shown to have a housing), a motor disposed in the housing (not explicitly shown, but must inherently be included based on the disclosure that the fan is moved in order to assist with ventilation), and a fan driven by the motor and configured to induce air from the building through the fan assembly (Para. 3, “Ventilation is very important in a building. To that end, at least one fan may be installed in order to assist air circulation”); 
means for pivoting the fan assembly from the closed position to the open position (hinge assembly 200); and 
means for engaging the means for pivoting the fan assembly and for locking the fan assembly in the open position (spring loaded threaded locking pin 214); 
wherein said means for engaging the means for pivoting the fan assembly and for locking the fan assembly in the open position comprises a spring biased locking pin (spring loaded threaded locking pin 214), a cam surface aligned with the locking pin and configured to be engaged by the locking pin as the fan assembly moves from the closed position toward the open position (Para. 108, “Hinged locking plate 202 serves as a cam locking plate”); and a locking pin opening formed adjacent the cam surface (threaded locking plate apertures 206).
It would have been obvious to one skilled in the art at the time of the invention to include the spring biased locking pin by combining prior art elements according to known methods to yield predictable results or by use of a known technique to improve similar devices in the same way as taught by Chwala into the teachings of Nguyen because it does no more than yield predictable results of providing a means of ensuring the locking pin is connected to the device, and is therefore never misplaced or made unavailable for use by the end user, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 13, Nguyen in view of Howe and Chwala teaches the rooftop exhaust system of claim 12 further including means disposed on the plate for engaging and limiting the movement of the pivot arm (Nguyen:  top wall 60).

Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 6289555) in view of Chwala (Published U.S. Patent Application No. 20160252263).
Regarding claim 14, Nguyen (Fig. 1-8) teaches a method of opening a rooftop fan assembly (Abstract, “position in which the cap is raised from the curb”) and locking the fan assembly in an open position (see Fig. 5) comprising: 
pivoting the fan assembly from a generally vertical closed position (see Fig. 1) to an inclined open position (see Fig. 2); 
while pivoting the fan assembly, engaging a locking pin mounted on a stationary structure (see Fig. 5, locking pin 42 on end flange 62) with a cam surface that moves with the fan assembly (surface of flange 44 is flat and could be utilized as a cam surface); 
moving the locking pin towards a locking pin opening that also moves with the fan assembly (see Fig. 3 and 5, opening in flange 44); 
continuing to pivot the fan assembly until the locking pin opening aligns with the locking pin (see Fig. 5, the locking pin 42 is projected through the opening in the flange 44); and 
[moving] the locking pin into the locking pin opening and securely stationing and locking the fan assembly in the open position (see Fig. 5).
Nguyen is silent regarding the method comprising: 
while pivoting the fan assembly, engaging a spring biased locking pin mounted on a stationary structure with a cam surface and compressing a spring associated with the locking pin as the locking pin rides on the cam surface; 
moving the locking pin on the cam surface towards a locking pin opening; and 
spring biasing the locking pin into the locking pin opening and securely stationing and locking the fan assembly in the open position.
However, Chwala (Fig. 14-25) teaches a method of opening a rooftop fan assembly (Title, “Hinge assembly for supporting a fan on a roof”) and locking the fan assembly in an open position (see Fig. 24) comprising: 
pivoting the fan assembly from a generally vertical closed position to an inclined open position (see Fig. 24, partially open position 254); 
while pivoting the fan assembly, engaging a spring biased locking pin (spring loaded locking pin 214) with a cam surface (Para. 108, “Hinged locking plate 202 serves as a cam locking plate”) and compressing a spring associated with the locking pin as the locking pin rides on the cam surface (inherent in the operation of a spring loaded locking pin 214 along a cam surface); 
moving the locking pin on the cam surface towards a locking pin opening (threaded locking plate apertures 206); 
continuing to pivot the fan assembly until the locking pin opening aligns with the locking pin; and 
spring biasing the locking pin into the locking pin opening and securely stationing and locking the fan assembly in the open position (Para. 114, “Referring specifically to FIG. 18, spring loaded locking pin 218 is withdrawing from locking position 252. Once the spring loaded locking pin 218 is withdrawn, the angled fan support bar 278 can be moved into another position and secured again by spring loaded locking pin 218”, wherein the described function would be accomplished by the spring loaded threaded locking pin 214 riding along the surface of the hinged locking plate 202 between threaded locking plate apertures 206, before being biased by the disclosed spring into the partially open position 254 by engaging in the appropriate threaded locking plate aperture 206).
It would have been obvious to one skilled in the art at the time of the invention to include the spring biased locking pin by combining prior art elements according to known methods to yield predictable results or by use of a known technique to improve similar devices in the same way as taught by Chwala into the teachings of Nguyen because it does no more than yield predictable results of providing a means of ensuring the locking pin is connected to the device, and is therefore never misplaced or made unavailable for use by the end user, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 15, Nguyen in view of Chwala teaches the method of claim 14 wherein the stationary structure comprises a plate (Nguyen:  curb plates 26) mounted to a curb which underlies the fan assembly (Nguyen:  see Fig. 1-2) and wherein the locking pin forms a part of a locking pin assembly that is fixed to the plate (Nguyen:  see Fig. 5).
It should be noted that the combination of Nguyen in view of Chwala would require the locking pin assembly to be fixed to either the plate or to the pivot arm.  In a strict combination of the teachings of the two, it is clear from Nguyen that the locking pin is inserted first into the end flange 62 of the plate 26, and then into the flange 44 on the end of the depending leg 34.  As Chwala teaches a spring loaded threaded locking pin 214, the threaded portion of the locking pin would necessarily be attached to the first insertion hole, meaning that the combination of the two would result in the spring loaded threaded locking pin 214 being fixed to the end flange 62 of the plate 26. 

Regarding claim 16, Nguyen in view of Chwala teaches the method of claim 14 wherein the cam surface and locking pin opening are disposed on a pivot arm (Nguyen:  depending leg 34) that is fixed to the fan assembly (Nguyen:  see Fig. 1-2) and pivotally mounted about a transverse axis (Nguyen:  pivot pin 38) .

Regarding claim 17, Nguyen in view of Chwala teaches the method of claim 14 wherein a pivot arm is connected to the fan assembly (Nguyen:  depending leg 34) and moves with the fan assembly from the closed position to the open position (Nguyen:  see Fig. 1-2), and wherein the stationary structure includes a tab that projects into the path of the pivot arm and limits the pivotable movement of the pivot arm (Nguyen:  top wall 60, see Fig. 7-8).

Regarding claim 18, Nguyen in view of Chwala teaches the method of claim 14 wherein a generally L-shaped pivot arm is secured to the fan assembly (Nguyen:  depending leg 34) and moves with the fan assembly as the fan assembly moves from the closed position to the open position (Nguyen:  see Fig. 1-2), and wherein a flange projects from the pivot arm (Nguyen:  flange 44) and wherein both the cam surface and locking pin opening are disposed on the flange (Nguyen:  see Fig. 3 and 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762